                      Case 2:19-cv-01539-JCC Document 24 Filed 02/18/20 Page 1 of 4



     1                                                                       Honorable John C. Coughenour

     2

     3

     4

     5

     6                                  UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF WASHINGTON
     7                                           AT SEATTLE

     8    CHARLES G. MOORE AND KATHLEEN F. )
          MOORE,                                 )               Case No. 2:19-cv-1539-JCC
     9                                           )
                   Plaintiffs,                   )               STIPULATED MOTION TO FILE
    10                                           )               OVER-LENGTH BRIEFS AND SET
                   v.                            )               EXTENDED BRIEFING SCHEDULE
    11                                           )
          UNITED STATES OF AMERICA,              )               NOTE ON MOTION CALENDAR:
    12                                           )               February 18, 2020
                   Defendant.                    )
    13    _______________________________________)

    14           Pursuant to LCR 7(f) and Fed. R. Civ. P. 6(b), the undersigned parties hereby request

    15   approval to file an over-length motion to dismiss and opposition thereto, and to set an extended

    16   briefing schedule. The parties request ten (10) additional pages for their respective briefs, for a

    17   total of 34 pages each. The parties also request that the Court set March 27, 2020 as the deadline

    18   for filing an opposition to the motion to dismiss, and April 27, 2020 as the deadline for filing a

    19   reply. The reasons are as follows:

    20           1.       The Complaint presents novel legal issues, namely, constitutional challenges to

    21   the “mandatory repatriation tax” under the Tax Cuts and Jobs Act of 2017. Dkt. No. 1.

    22           2.       The United States’ response to the Complaint is due February 24, 2020. Dkt.

    23   No. 23. The United States intends to file a motion to dismiss.

    24
          Stip. Motion to File Over-Length Briefs and   1                  U.S. DEPARTMENT OF JUSTICE
          Set Extended Briefing Schedule                                   Tax Division, Western Region
    25                                                                     P.O. Box 683
          (Case No. 2:19-cv-1539-JCC)
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-307-6547
5
                      Case 2:19-cv-01539-JCC Document 24 Filed 02/18/20 Page 2 of 4



     1           3.       The typical page limit for a motion to dismiss is 24 pages. LCR 7(e)(3).

     2           4.       The nature of the legal arguments—not to mention the policy impact of a statute

     3   potentially being invalidated—justifies allowing the United States ten (10) additional pages for

     4   its motion to dismiss, and the Moores a corresponding number of extra pages for their

     5   opposition. See LCR 7(f)(4). The Complaint raises two constitutional challenges to the

     6   “mandatory repatriation tax” (26 U.S.C. § 965): an Apportionment Clause challenge and a Due

     7   Process Clause (retroactivity) challenge. Dkt. No. 1 at 6-8. As far as the parties know, this is the

     8   first case in any court to raise either of those issues with respect to the “mandatory repatriation

     9   tax.”

    10           5.       A motion to dismiss also potentially disposes of the case, which would obviate the

    11   need for discovery or trial. Judicial economy is served by addressing the legal issues upfront.

    12           6.       In addition, good cause exists under Rule 6(b) for an extended briefing schedule.

    13           7.       The local rules generally allow 2-3 weeks for an opposition to a motion to

    14   dismiss, and 4-7 days for a reply. LCR 7(d)(3).

    15           8.       Due to the nature of the legal arguments involved, the parties need additional time

    16   to research the relevant issues and ensure they can fully brief the Court.

    17           9.       Furthermore, the briefing on both sides will require extra scrutiny due to the

    18   nature and policy impact of this case, in particular on the government’s end.

    19           10.      Accordingly, the parties believe it is reasonable to allow 5 weeks to file an

    20   opposition, and 4 weeks to file a reply, on the United States’ motion to dismiss.

    21           WHEREFORE, the United States, Charles Moore, and Kathleen Moore respectfully

    22   request that the Court grant ten (10) additional pages for a motion to dismiss and the opposition

    23

    24
          Stip. Motion to File Over-Length Briefs and   2                   U.S. DEPARTMENT OF JUSTICE
          Set Extended Briefing Schedule                                    Tax Division, Western Region
    25                                                                      P.O. Box 683
          (Case No. 2:19-cv-1539-JCC)
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-307-6547
5
                    Case 2:19-cv-01539-JCC Document 24 Filed 02/18/20 Page 3 of 4



     1   thereto, and set an extended briefing schedule with the opposition due March 27, 2020, and the

     2   reply due April 27, 2020.

     3

     4   Dated: February 18, 2020

     5

     6   Respectfully submitted,

     7                                                      RICHARD E. ZUCKERMAN
         /s/ Andrew M. Grossman                             Principal Deputy Assistant Attorney General
     8   Andrew M. Grossman (pro hac vice)
         BAKER & HOSTETLER LLP                              /s/ Jennifer Y. Golden
     9   Washington Square, Suite 1100                      JENNIFER Y. GOLDEN
         1050 Connecticut Avenue, N.W.                      Trial Attorney
    10   Washington, D.C. 20036-5304                        KARI M. LARSON
         Tel: (202) 861-1500                                Senior Litigation Counsel
    11   Fax: (202) 861-1783                                U.S. Department of Justice, Tax Division
         agrossman@bakerlaw.com                             P.O. Box 683, Ben Franklin Station
    12                                                      Washington, D.C. 20044
         Attorney for Plaintiffs Charles and Kathleen       Tel: 202-616-3822 (Larson)
    13   Moore                                              Tel: 202-307-6547 (Golden)
                                                            Fax: 202-307-0054
    14                                                      Kari.M.Larson@usdoj.gov
                                                            Jennifer.Y.Golden@usdoj.gov
    15
                                                            Attorneys for Defendant United States of
    16                                                      America

    17

    18

    19

    20

    21

    22

    23

    24
          Stip. Motion to File Over-Length Briefs and   3                 U.S. DEPARTMENT OF JUSTICE
          Set Extended Briefing Schedule                                  Tax Division, Western Region
    25                                                                    P.O. Box 683
          (Case No. 2:19-cv-1539-JCC)
                                                                          Washington, D.C. 20044
                                                                          Telephone: 202-307-6547
5
                    Case 2:19-cv-01539-JCC Document 24 Filed 02/18/20 Page 4 of 4



     1                                        CERTIFICATE OF SERVICE

     2           I hereby certify that on February 18, 2020, I served a copy of the foregoing document by

     3   filing a copy through the Court’s CM/ECF system, which will send an electronic copy to:

     4   James R. Morrison (jmorrison@bakerlaw.com)
         Baker & Hostetler LLP
     5   999 Third Avenue
         Suite 3600
     6   Seattle, WA 98104-4040

     7   Andrew M. Grossman (agrossman@bakerlaw.com)
         David B. Rivkin, Jr. (drivkin@bakerlaw.com)
     8   Jeffrey H. Paravano (jparavano@bakerlaw.com)
         Katherine L. McKnight (kmcknight@bakerlaw.com)
     9   Nicholas C. Mowbray (nmowbray@bakerlaw.com)
         Baker & Hostetler LLP
    10   Washington Square, Suite 1100
         1050 Connecticut Avenue, N.W.
    11   Washington, D.C. 20036-5304

    12   Competitive Enterprise Institute
         Sam Kazman (Sam.Kazman@cei.org)
    13   Devin Watkins (Devin.Watkins@cei.org)
         1310 L Street NW, 7th Floor
    14   Washington, D.C. 20005

    15   Attorneys for Plaintiffs

    16

    17                                                       Respectfully submitted,

    18                                                       /s/ Jennifer Y. Golden
                                                             JENNIFER Y. GOLDEN
    19                                                       Trial Attorney, Tax Division
                                                             U.S. Department of Justice
    20

    21

    22

    23

    24
          Stip. Motion to File Over-Length Briefs and   4               U.S. DEPARTMENT OF JUSTICE
          Set Extended Briefing Schedule                                Tax Division, Western Region
    25                                                                  P.O. Box 683
          (Case No. 2:19-cv-1539-JCC)
                                                                        Washington, D.C. 20044
                                                                        Telephone: 202-307-6547
5
